DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35, 37-38, and 41-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "the second side panel" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  As the claim recites ‘at least one side panel, the examiner interprets this limitation as if it instead read “a second side panel”.  Claims 37-38 and 41-52 are similarly rejected for including the limitations of parent claim 35.
Claim 53 recites the limitation “the second side panel” in line 19. There is insufficient antecedent basis for this limitation in the claim.  As the claim recites ‘at least one side panel, the examiner interprets this limitation as if it instead read “a second side panel”.  Claims 54-62 are similarly rejected for including the limitations of parent claim 53.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, 7-12, 16-17, 19, 21-22, 25-29, 33, 35, 37-38, 41-46, 50-51, 53-62 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 201284043 Y).
Regarding claims 1, 19, 35, 53-55 and 58, Huang teaches system of cartons (Fig. 11) each formed from a blank (Fig. 8) and a method for holding one or more articles, the method comprising: obtaining a blank (Fig. 8) comprising a plurality of panels comprising a front panel 11, a back panel 13, and at least one side panel 12, the blank further comprising a plurality of end flaps foldably connected to respective panels of the plurality of panels, the plurality of end flaps comprising a first top end flap 212 foldably connected to the front panel 11, a second top end flap 232 foldably connected to the back panel 13, a third top end flap 222 foldably 
Regarding claims 3, 21, 37, and 56, Huang teaches the locking features further comprise at least one locking flap 222 foldably connected to at least one panel 12 of the plurality of panels.
Regarding claims 4, 22, 38, and 57, Huang teaches the at least one locking flap 222 is a first locking flap foldably connected to the first side panel 12 and the locking features further comprise a second locking flap 242 foldably connected to the second side panel 14.
Regarding claims 7, 25, 41, and 60, Huang teaches each of the first top end flap and the second top end flap comprises a base portion 232, the handle portion is a first handle portion foldably 211 connected to the base portion of the first top end flap, and the second top end flap comprises a second handle portion foldably connected to the base portion of the second top end flap (Fig. 11).
Regarding claims 8, 26, and 42, Huang teaches each of the first top end flap and the second top end flap comprises a handle opening disposed in a portion of at least one of the respective base portion and the handle portion (Fig. 11).
Regarding claims 9, 27, and 43, Huang teaches, in the first configuration of the closed top portion, the first top end flap and the second top end flap are in overlapping, generally planar relation (best shown in Fig. 4 embodiment; the projections that form the handle openings overlap).
Regarding claims 10, 28, 44, and 59, Huang teaches, in the first configuration of the closed top portion, each of the third top end flap and the fourth top end flap is in a generally upright configuration and a receiving space is defined between the third top end flap and the fourth top end flap (Fig. 11).
Regarding claims 11, 45, and 61, Haung teaches, in the second configuration of the closed top portion, the respective base portions are obliquely disposed relative to each another and the respective handle portions are in at least partial face-to-face contact (Fig. 11).
Regarding claims 12, 29, 46, and 62, Huang teaches the at least one handle tab is a pair of handle tabs, each of the first top end flap and the second top end flap comprises the respective pair of handle tabs, and each of the third top end flap and the fourth top end flap comprises the respective aperture, and wherein, in the second configuration of the closed top portion, each handle tab is at least partially inserted through the respective aperture (Figs. 8 and 11).
Regarding claims 16-17, 33, and 50-51, Huang teaches the plurality of end flaps further comprises a plurality of bottom end flaps 173, 172, 171, 174 (Fig. 8) foldably connected to respective panels of the plurality of panels; the plurality of bottom end flaps at least partially overlap to form a closed bottom of the carton.

Claims 13-15, 30-32, and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 201284043 Y) as applied to claims 1, 19, and 35 above, and further in view of Kinney (US 2016/0052222 A1).
Regarding claims 13, 30, and 47, Haung does not teach forming a container using a single bottom panel.  Kinney teaches an analogous carton (Fig. 3) and teaches that the tabbed bottom structure of Huang is not suitable for use with any food items that exude liquid (0028) and teaches that using a construction where front, rear, and both sides fold up around a central bottom panel with corner gussets prevents leakage (0030). It would have been obvious to one of ordinary skill in the art to modify the container of Huang to be formed using a different construction as taught by Kinney with the motivation of providing leak resistance.
Regarding claims 14, 31, and 48, Huang is modified to use the container structure of Kinney, and Kinney teaches a plurality of gussets 61 (Fig. 3), the plurality of gussets comprising a first gusset foldably connected to each of the front panel and the first side panel, a second gusset foldably connected to each of the first side panel and the back panel, a third gusset foldably connected to each of the back panel and the second side panel, and a fourth gusset foldably connected to each of the second side panel and the front panel.
Regarding claims 15, 32, and 49, Huang is modified to use the container structure of Kinney, and Kinney teaches the plurality of gussets provide a substantially continuous surface that at least partially forms a bottom receptacle of the carton (0030).

Claims  18, 34, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 201284043 Y) as applied to claims 17, 33, and 51 above, and further in view of Hardy (US 2011/0272458 A1).  Huang does not teach end flaps having a proximal section.  Hardy teaches an analogous automatic bottom container (0037) and teaches using bottom end flaps having proximal sections 140 and 150 (Fig. 1) foldably connected to distal sections 146 and 156, .


Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 7-19, 21-22, 25-35, 37-38 and 41-62 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP D SCHMIDT/Examiner, Art Unit 3734       

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734